ON SUGGESTION OF ERROR.
It is urged on suggestion of error that the former opinion in this case is in conflict with the opinion of the court in the case of Vance v. State, Miss., 183 So. 280, in that in the Vance Case the court condemned the giving of an instruction which deprived Vance of the right of self-defense under the circumstances therein recited, and that the court upheld a similar instruction in the case at bar, quoted in the former opinion in this cause. The instructions are in fact of similar import and meaning. However, in the Vance Case there was no proof that he armed himself with the pistol for the purpose of provoking the difficulty with the deceased and using the weapon if necessary to overcome him, but according to the evidence, as pointed out by the court in the opinion, Vance neither knew at the time he armed himself with the weapon that he would encounter the deceased while so armed, nor did he intend to seek out the deceased for the purpose of provoking the difficulty with him. The instruction was held to be erroneous because of the absence of any evidence on which the jury could find that Vance had any such intention in arming himself; whereas, in the case at bar the proof disclosed that the appellant left the place of one Louis Sabine on the night of the killing armed with a knife, saying at the time that she was going to kill the deceased, and followed him nearly a mile between one or two o'clock in *Page 147 
the morning, and cut him to death with such weapon in a difficulty wherein the proof on behalf of the State showed her to be the aggressor, and at a time when two or more witnesses say he was asking her not to come on up to him. If a person provokes a difficulty, armed in advance, intending, if necessary, to use his weapon to overcome his adversary, he thereby deprives himself of the right of self-defense. Helm v. State, 67 Miss. 562, 7 So. 487; Prine v. State, 73 Miss. 838, 19 So. 711. While it is true that it is a rare case in which this instruction is proper, it has been upheld in numerous cases when the facts necessary to sustain it are in evidence. Assuming that the appellant was accustomed to carry the knife which was used in slaying the deceased, if while armed with it she followed and apprehended the deceased after he had left the Sabine Store for the purpose of avoiding further trouble, and provoked a difficulty with him, being the aggressor, and intending all the while to use such weapon if necessary to overcome him, we see no reason why the same rule would not apply as would have been the case if she had procured the knife from elsewhere for such purpose. Otherwise, a person who continually carries a deadly weapon would never be subject to the rule which deprives others of the right of self-defense when they arm themselves and provoke a difficulty, and become the aggressor, intending to use the weapon to overcome their adversary.
It is next insisted that in the Vance Case the court held that an instruction was harmful which told the jury that unless it be reasonably necessary to shoot an adversary in order to save the defendant from great bodily harm or to save the life of the individual who fires the shot "at the very time the fatal shot was fired" and that in the case at bar the court in its original opinion upheld a similar instruction. Responding to the contention that the two decisions are in conflict in this respect, it should be stated that the objection to this instruction in the case at bar was not directed did not *Page 148 
in the original briefs to the language above quoted, but the objection to the instruction was based on other grounds. Moran v. State, 137 Miss. 435, 102 So. 388. Moreover, the opinion in the Vance Case stated that "under all the evidence as to what occurred in the store during the difficulty, the phrase `at the very time the fatal shot was fired' circumscribed the right of self-defense within too narrow limits, and has been in principle heretofore disapproved by this court. See Fortenberry v. State,55 Miss. 403; Ellerbe v. State, 79 Miss. 10, 30 So. 57; Bang v. State, 60 Miss. 571; Dyson v. State, 26 Miss. 362; Case v. State, Miss., 17 So. 379. It was as harmful in this case." The giving of this instruction was not held to be reversible error in the Vance Case but was merely held to have been harmful under the circumstances of that particular case. The Vance Case was reversed primarily because of the giving of the instruction which deprived him of the right of self-defense under the circumstances shown by the record in that case. Moreover, the cases last above cited in the Vance Case condemned similar instructions on the ground that there was omitted therefrom the element of apparent danger, and in effect told the jury to convict the defendant unless he was in actual danger at the very moment the fatal shot was fired. This element was not lacking in the instruction in the Vance Case, as it is not lacking in the present case, but the instruction in that case was held "harmful" in view of all of the evidence as to what occurred in the store during the difficulty in which Vance slew the deceased Harrington. We do not think that the giving of this instruction constituted reversible error in the present case in view of the difference existing between the facts and circumstances testified to in the two cases.
In view of the statement of counsel that the opinion in the Vance Case was not published until after their original brief was written, and because of the fact that counsel now representing the appellant on this appeal *Page 149 
appear for her in the court below, and no motion for a new trial having been made in the court below, we have carefully re-examined the record both in relation to the point not heretofore argued as error in one of the instructions complained of, as well as those previously emphasized in the briefs, and we are unable to see that there is any conflict in the two decisions when viewed in the light of their different facts and circumstances. It frequently occurs that the giving of instructions in substantially the same language may be held to constitute reversible error in one case, and be upheld as justified by the facts in another case.
Nor do we feel that we would be justified in not adhering to the former opinion, wherein we held that there was no abuse of the trial court's discretion in denying the application for continuance. The record on the hearing of such application shows that the fact proposed to be proved by Dr. Fridge, if present, could have been established by the undisputed testimony of a police officer. The extent of the wound alleged to have been received by the appellant in the difficulty we think was immaterial, if the jury believed that the deceased was using, or attempting to use, an ice-pick or other sharp instrument, not in his necessary self-defense, at the time she killed him. As suggested by the district attorney at the hearing, the hospital records would have disclosed the fact that the appellant was treated for the wound in question on the next morning, in corroboration of the testimony of the police officer. If the suggested and available proof had been made on the trial, we do not think it reasonable to suppose that the jury would have taken the view that the wound was self-inflicted. Neither the absent witness nor the police officer could have testified that it was received in the difficulty wherein the appellant killed the deceased.
After a full review of the record and consideration of the questions argued, we do not find that any reversible error was committed.
Suggestion of error overruled. *Page 150